DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abdel-Malek et al. (US 20050171661 A1) in view of Kesin et al. (US 20160342681 A1).
Regarding claim 1, Abdel-Malek et al. (US 20050171661 A1) discloses:
an information providing system, comprising: a content association database storing a plurality of pieces of external information, in which content is divided in a chunk structure, and a plurality of pieces of chunk reference information, in which reference information having a different attribute than the content is divided in a chunk structure, in association with each other, at least by (paragraph [0088] describes a technical documentation repository that indexes document subsets, individual pages or sections  (e.g. plurality of pieces of external information, in which content is divided in a chunk structure), and provide indices that identifies all documentation pages related to 
an external information similarity calculation database built on , at least by (paragraph [0090] which discloses a search mechanism (e.g. external information similarity calculation database built ) that searches the above technical documentation (e.g. plurality of pieces of external information)
and a hardware processor that is configured to: acquire specific external information, at least by (paragraph [0090] “technical documentation subsystem 186 also supports the retrieval of individual document pages or document sections” and paragraph [0091] which describes search criteria and scope to acquire “specific external information”)
compare the external information stored in the content association database with the acquired specific external information, and judge whether or not the external information stored in the content association database matches with the acquired specific external information, at least by (paragraph [0092] “output from the technical documentation subsystem 186 is the list of all the technical documentation pages satisfying the search criteria.”)


As shown above, Abdel-Malek discloses a system which allows for content within technical documents to be indexed and searched as described above.  The search involves providing search criteria referencing part name, part number, action name, fault code, or locomotive model number and search scope refers to parts catalogs, maintenance manuals, schematics, back shop manuals, fault analysis pages, and field modification instructions and content matching exactly matching said criteria and scope are returned.  The difference between Abdel-Malek disclosure and the recited limitations is that the search mechanism is not built on machine learning.  And also does not look up the external information similarity calculation database, and calculate an external information similarity, which is a similarity between the external information and the acquired specific external information; and select first external information from the plurality of pieces of external information, based on the external information similarity, look up the content association database, and extract the chunk reference information associated with the first external information as first chunk reference information.  Such differences utilized machine learn to determine and measure similarities between the content from the documents stored (e.g. external information and the searched 
As such, Kesin et al. (US 20160342681 A1) discloses in (paragraphs [0052, 0056-0057, 0071-0078, 0086] which describes the use of machine learning to determine similarity measures and weights between sections and or segments of text and documents, and are further used to enhance the user querying experience. For example, segments that are associated with a concept may be further ranked and/or ordered (e.g. look up the external information similarity calculation database, and calculate an external information similarity, which is a similarity between the external information and the acquired specific external information) to provide the most likely segments and/or relevant items of interest to the user query (e.g. select first external information from the plurality of pieces of external information, based on the external information similarity, look up the content association database, and extract the chunk reference information associated with the first external information as first chunk reference information.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kesin into the Abdel-Malek because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using known machine learning techniques to identify related keyword/sections to enhance the users’ querying experience and as taught by Kesin in para. 0082 and 0086.
Regarding claim 2, claim 1 is incorporated and Abdel-Malek further fails to disclose:
further comprising: a chunk reference information similarity estimation processing database built on machine learning using the plurality of pieces of chunk reference information; wherein the hardware processor is further configured to: look up the chunk reference information similarity calculation database, and calculate a chunk reference information similarity, which is a similarity between the chunk reference information and the extracted first chunk reference information, and extract second chunk reference information different from the first chunk reference information, based on the chunk reference information similarity.
However, Kesin et al. (US 20160342681 A1), discloses the above limitation at least by (paragraph [0051, 0078, 0082] describes how segments are determined to be related to each other based on their similarity measure between each other and are merged into a particular concept,  such as how segment A (e.g. chunk reference information) and B (e.g. first chunk reference information) are measured above a particular similarity threshold and are merged into concept AB and subsequently finds that C (e.g. extract second chunk reference information) is similar and is merged into concept ABC)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Kesin into the Abdel-Malek because one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using known machine learning techniques to identify related keyword/sections to enhance the users’ querying experience and as taught by Kesin in para. 0082 and 0086.
Regarding claim 3, claim 2 is incorporated and Abdel-Malek further discloses:
further comprising a plurality of content association databases storing the plurality of pieces of external information and the plurality of pieces of chunk reference information, in which the reference information, classified per attribute, is divided in a chunk structure, in association with each other, at least by (paragraph [0088] describes a technical documentation repository that indexes document subsets, individual pages or sections  (e.g. plurality of pieces of external information, in which content is divided in a chunk structure), and provide indices that identifies all documentation pages related to a specific part number, a specific part name, or a repair process name where the stored documents are parts catalogs, wiring and parts schematics, maintenance manuals, fault analysis pages, back shop manuals, field modifications instructions, training instructions, part identification animations, assembly animations, etc (e.g. the reference information, classified per attribute, is divided in a chunk structure)
Conclusion
Related references not relied upon:
US 20160019212 A1: describes the ability to use an image as a query to identify maintenance operations of a particular part captured within the image
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/24/2022